Title: To Thomas Jefferson from Samuel Smith, 13 February 1806
From: Smith, Samuel
To: Jefferson, Thomas


                        
                            Sir/
                            
                                13 Feb. 1806
                            
                        
                        The Writer of the inclosed letter to me, Coll. William Lowry, is an excellent Tactition, has devoted much of
                            his time to his Regiment—He has for Some time Acted as Deputy Naval Officer for the Port of Balto. in which place he has
                            rendered Satisfaction, he has been regularly bred to Commerce—is a Man of Strict Intigrity—he has resided some time at New
                            Orleans, & is Acquainted with the Manners & Clime—If a Vacancy Should Offer, a better Man Cannot be
                            procured for the Naval Office—I have the honor to be—
                        Your Obedt Serv
                        
                            S. Smith
                     
                        
                        
                            My Brother’s Daughter was much better yesterday Morning
                        
                    